Opinion by
Judge Rogers,
The sole question in this case is whether pension benefits paid to the appellant are to be offset against unemployment compensation benefits pursuant to Section 404(d) (iii) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess. P.L. (1937) 2897, as amended, 43 P.S. §804 (d) (iii) (Supp. 1974-1975). We have twice squarely held that they are. Etter v. Unemployment Compensation Board of Review, 12 Pa. Commonwealth Ct. 642, 316 A.2d 659 (1974); Ettelson v. Unemployment Compensation Board of Review, 12 Pa. Commonwealth Ct. 617, 316 A.2d 661 (1974). The Supreme Court of Pennsylvania denied the prayer of a petition for allocatur in Etter and we adhere to our prior determination.
Order
And Now, this 10th day of July, 1975, it is ordered that the instant appeal be and it is dismissed, and the decision of the Unemployment Compensation Board of Review be and it is affirmed.